                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


THOMAS JACKSON JOHNSON                           §

VS.                                              §           CIVIL ACTION NO. 1:18-CV-543

LORIE DAVIS, DIRECTOR-TDCJ, et al.,              §

                     MEMORANDUM OPINION REGARDING VENUE

        Plaintiff, Thomas Jackson Johnson, a former prisoner currently confined at a residence in

Newton, Texas, proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. § 1983

against the following defendants: Lorie Davis, Director TDCJ-CID, Keith E. Gorsuch, Warden

Rogellio Sanchez Unit, Pennie R. Kempt, Major of Corrections Rogellio Sanchez Unit, Denise S.

Morales, Assistant Warden Rogellio Sanchez Unit, and Harold S. Dorsey, C/O Rogellio Sanchez

Unit.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                            Discussion

        Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.
       Plaintiff complains of actions (or inactions) taken by defendants at the Rogellio Sanchez Unit

in El Paso, Texas. It would, therefore, appear a substantial part of the events or omissions giving

rise to his claims occurred in the Western District of Texas, El Paso Division. Venue, therefore, is

not proper in the Eastern District of Texas, Beaumont Division.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

1406(a). Plaintiff’s claims should be transferred to the Western District of Texas, El Paso Division.

An appropriate order so providing will be entered by the undersigned.



       SIGNED this 29th day of October, 2018.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
